Per Curiam:

This action was brought by the appellee to recover from the appellant damages for the failure of appellant to execute and deliver a written lease in accordance with an oral agreement for such lease.
On the authority of Rains v. Schermerhorn, 86 Kan. 854, 122 Pac. 883, and under the evidence and findings of the jury in this case, the appellee was entitled to recover. We have examined the various assignments of error as to the instructions and find no error therein. Also, it appears the evidence was sufficient to support the verdict of the jury and the judgment rendered thereon.
The judgment is affirmed.